Citation Nr: 0806369	
Decision Date: 02/26/08    Archive Date: 03/03/08	

DOCKET NO.  05-25 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by trigger fingers on the hands. 

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for arthritis of multiple joints, to include the 
hands.   

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral carpal tunnel syndrome (claimed as 
numbness in the fingertips).   

4.  Entitlement to an initial disability rating in excess of 
10 percent for pes cavus of the left foot, with neuroma and 
hallux valgus, left great toe. 

5.  Entitlement to an initial disability rating in excess of 
10 percent for pes cavus of the right foot, with neuroma and 
hallux valgus, right great toe.   

6.  Entitlement to an increased (compensable) disability 
rating for hemorrhoids.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from February 1976 
to August 1987 and from March 2003 to February 2004.  

The Board notes that a review of the record reveals that 
service connection is in effect for a number of disabilities, 
including; traumatic degenerative joint disease of the 
cervical spine, rated as 40 percent disabling; sinusitis, 
rated as 30 percent disabling; bursitis and tendinitis, with 
degenerative joint disease of the right shoulder, rated as 
20 percent disabling; bursitis and tendinitis, with 
degenerative joint disease, of the left shoulder, rated as 
20 percent disabling; degenerative joint disease of the 
lumbar spine, rated as 20 percent disabling; lateral 
instability of the right knee, rated as 20 percent disabling; 
degenerative joint disease of the right knee, rated as 
20 percent disabling; pes cavus of the right foot, rated as 
10 percent disabling; pes cavus of the left foot, rated as 
10 percent disabling; irritable bowel syndrome, rated as 
10 percent disabling; myositis and myalgia of the right lower 
extremity, rated as noncompensably disabling; limitation of 
extension of the right knee, rated as noncompensably 
disabling; and hemorrhoids, also rated as noncompensably 
disabling.  With consideration of the bilateral factor, a 
combined disability rating of 90 percent has been in effect 
since February 25, 2004.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
veteran if further action is required.  


REMAND

A review of the evidence of record reveals that additional 
due process considerations are required before the Board may 
undertake review of the claims.  With regard to the claims to 
reopen, in Kent v Nicholson, 20 Vet. App. 1 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
essentially stated that VA must notify a claimant of the 
information and evidence that is necessary to reopen a claim 
and of what information and evidence is necessary to 
establish entitlement to the underlying claim for the 
benefits sought by the claimant.  Review of the claims file 
reveals that notice with regard to reopening claims of 
entitlement to service connection for arthritis of multiple 
joints and bilateral carpal tunnel syndrome is incomplete.  

In Kent, the Court essentially required VA to describe both 
specifically and affirmatively the kind of evidence required 
to constitute new and material evidence.  A review of the 
record reveals the veteran has not been provided with such 
information with regard to her request to reopen claims for 
service connection for arthritis of multiple joints and 
bilateral carpal tunnel syndrome.  

With regard to the veteran's claim for service connection for 
a disability manifested by trigger finger involving the 
hands, pursuant to 38 U.S.C.A. § 5103A (d) and 
38 C.F.R. § 3.159(c) (4), VA will obtain an examination or an 
opinion if it is necessary to decide the claim.  An 
examination or opinion is necessary when the record does not 
contain sufficient competent medical evidence to decide the 
claim, but the record (1) contains competent lay or medical 
evidence of a currently diagnosed disability or persistent or 
recurrent symptoms of disability; (2) shows an event or 
disease in service, or a disease with symptoms of a disease 
listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, and 3.317 during 
the applicable presumptive period; and (3) indicates the 
claimed disability or symptoms may be associated with the 
known events, injury or disease in service or with another 
service-connected disability.  In McClendon v. Nicholson, 
20 Vet. App. 79 (2006), the Court stated that the threshold 
is low when considering whether there is an indication that a 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service.  The 
types of evidence that demonstrate an "indication" include 
credible evidence of continuing symptoms, such as pain or 
other symptoms capable of lay observation.  McClendon, supra; 
see also Duenas v. Principi, 18 Vet. App. 512 (2004).  (The 
Court held that an examination must be conducted where the 
record before the Secretary (1) contains competent evidence 
that the veteran has persistent or recurrent symptoms of 
disease and (2) indicates that those symptoms may be 
associated with his active military service).  

The medical evidence of record shows the veteran has been 
shown to have recurrent triggering of the fingers of each 
hand.  Based upon the aforementioned guidance from the Court 
and VA's duty to assist obligations, a remand for the purpose 
of obtaining a VA examination with regard to the hands is 
required.  

With regard to the claims for increased ratings for 
hemorrhoid and for bilateral pes cavus, a recent decision by 
the Court, Vasquez-Flores v. Peake, No. 05-0355 
(U.S.Vet. App. January 30, 2008), requires much more notice 
with regard to the claims than has been accorded the veteran 
thus far in this case.  For example, the veteran has not been 
provided with general notice of the criteria necessary for 
entitlement to a higher disability rating, and she has not 
been asked to provide information with regard to the impact 
that worsening of the disabilities at issue has on employment 
and daily life.  

Accordingly, in view of the foregoing, the case is REMANDED 
for the following actions:  

1.  VA should provide the veteran with an 
appropriate VCAA notice letter with 
regard to her request to reopen claims of 
service connection for arthritis of 
multiple joints and for bilateral carpal 
tunnel syndrome.  This should include 
notification of the evidence of record, 
notification of the information that is 
necessary to establish entitlement to 
service connection for the claimed 
disorders, and notice regarding the 
evidence and information necessary to 
reopen the claims.  

2.  VA should also provide the veteran 
with an appropriate VCAA notice letter 
with regard to her claims for increased 
ratings.  She should be told to provide, 
or ask the Secretary of VA to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of the 
disabilities at issue and the impact that 
worsening has on her employment and daily 
life.  She should also be informed of the 
criteria necessary for entitlement to a 
higher disability rating.  She should 
further be told that if an increase in 
disability is found, a disability rating 
will be determined by applying relevant 
diagnostic codes, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.

3.  The appellant should be afforded an 
examination by a physician knowledgeable 
in disorders of the hands to ascertain 
whether she has a chronic disability 
involving either or both hands and 
whether any currently found hand disorder 
is attributable to her service.  The 
examiner should state for the record 
whether any currently shown hand 
disability is likely, as likely as not, 
or not likely related to service.  The 
claims folder should be made available to 
the examiner for review.  A complete 
rationale for any opinion expressed 
should be provided.  Any necessary tests 
are to be accomplished.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, she and her representative 
should be furnished a supplemental 
statement of the case and be given the 
opportunity for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



